Case 20-41308     Doc 209     Filed 03/31/20 Entered 03/31/20 14:04:06          Main Document
                                          Pg 1 of 2


                         UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

 In re:                                        )   Chapter 11
                                               )
 FORESIGHT ENERGY LP, et al.,                  )   Case No. 20-41308-659
                                               )
                      Debtors.                 )   (Jointly Administered)
                                               )
                                               )   Hearing Date: April 17, 2020
                                               )   Hearing Time: 10:00 a.m. (Central Time)
                                               )   Objection Deadline: April 10, 2020
                                               )   Hearing Location: Courtroom 7 North

                                   NOTICE OF HEARING

          PLEASE TAKE NOTICE:            The below listed application (the “Application”) is

 scheduled for hearing on April 17, 2020 at 10:00 a.m. (Central Time) at the United States

 Bankruptcy Court for the Eastern District of Missouri, Eastern Division, Thomas F. Eagleton US

 Courthouse, 111 S. 10th Street, 7th Floor – North Courtroom, St. Louis, Missouri 63102:

     •    DEBTORS’ APPLICATION FOR AN ORDER AUTHORIZING THE RETENTION AND
          EMPLOYMENT OF BAILEY & GLASSER LLP AS SPECIAL COUNSEL FOR THE
          DEBTORS AND DEBTORS IN POSSESSION NUNC PRO TUNC TO THE PETITION
          DATE [Docket No. 206]

 WARNING: THIS APPLICATION SEEKS AN ORDER THAT MAY ADVERSELY
 AFFECT YOU. IF YOU DO NOT WANT THE COURT TO GRANT RELIEF
 REQUESTED IN AN APPLICATION, YOU OR YOUR ATTORNEY MUST ATTEND
 THE HEARING. IF YOU OR YOUR ATTORNEY DOES NOT ATTEND THE
 HEARING, THE COURT MAY GRANT THE RELIEF REQUESTED IN THE
 APPLICATION.

 YOU MUST FILE AND SERVE YOUR OBJECTION BY APRIL 10, 2020. YOUR
 OBJECTION MUST STATE WHY AN APPLICATION SHOULD NOT BE GRANTED.
 IF YOU DO NOT FILE A TIMELY OBJECTION, THE RELIEF MAY BE GRANTED
 WITHOUT FURTHER NOTICE TO YOU. IF YOU OPPOSE AN APPLICATION AND
 HAVE NOT REACHED AN AGREEMENT, YOU MUST ATTEND THE HEARING.
 THE TIME, DATE, AND LOCATION OF THE HEARING ARE SET OUT ABOVE.
 UNLESS THE PARTIES AGREE OTHERWISE, THE COURT MAY CONSIDER
 EVIDENCE AT THE HEARING AND MAY DECIDE THE APPLICATION AT THE
 HEARING. REPRESENTED PARTIES SHOULD ACT THROUGH THEIR
 ATTORNEYS.
Case 20-41308      Doc 209      Filed 03/31/20 Entered 03/31/20 14:04:06      Main Document
                                            Pg 2 of 2




 Dated:   March 31, 2020           Respectfully submitted,
          St. Louis, Missouri
                                   ARMSTRONG TEASDALE LLP

                                    /s/ Richard W. Engel, Jr.
                                   Richard W. Engel, Jr. (MO 34641)
                                   John G. Willard (MO 67049)
                                   Kathryn R. Redmond (MO 72087)
                                   7700 Forsyth Boulevard, Suite 1800
                                   St. Louis, Missouri 63105
                                   Tel: (314) 621-5070
                                   Fax: (314) 621-5065
                                   Email: rengel@atllp.com
                                           jwillard@atllp.com
                                           kredmond@atllp.com

                                          - and -

                                   PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP
                                   Paul M. Basta (admitted pro hac vice)
                                   Alice Belisle Eaton (admitted pro hac vice)
                                   Alexander Woolverton (admitted pro hac vice)
                                   1285 Avenue of the Americas
                                   New York, New York 10019
                                   Tel: (212) 373-3000
                                   Fax: (212) 757-3990
                                   Email: pbasta@paulweiss.com
                                          aeaton@paulweiss.com
                                          awoolverton@paulweiss.com

                                   Proposed Counsel to the Debtors and Debtors in Possession




                                               -2-
